Morrissey, C. J.
Defendant, William J. Langford, prosecutes error from a judgment of conviction for an alleged violation of section 9588, Comp. St. 1922.
Defendant brought suit for divorce against his wife, Katie J. Langford, in the district court for Dawes county. The court entered a judgment whereby Mr. Langford was granted a divorce, but, among other things, the decree provided that Mrs. Langford have the care and custody of their minor child, until the further order of the court, and it required Mr. Langford to pay the sum of $10 a month, until the further order of the court, for the support of the child. The decree was entered November 19, 1917.
October 18, 1922, the divorced wife filed an affidavit, or complaint, in the county court of Dawes county, in which she charged that defendant had failed, without good cause, to pay the instalment due under the decree of court which fell due January 1, 1922. Upon the filing of this complaint, a warrant was issued out of the county court, and on October 23, 1922, a return was made by the sheriff showing that he then had defendant before the court. Defendant waived a preliminary hearing and was held for appearance before the district court on the first day of its next regular term. The county judge thereupon prepared the usual transcript, which in due time was delivered to the clerk of the district court.
Apparently defendant’s counsel expected the county attorney to file an information upon the convening of court, for he filed in the district court a paper entitled: “Plea in Abatement of Information.” In this paper a number of objections to the proceeding were set up. Among others, it was alleged that the county attorney and his deputy were attorneys for Katie J. Langford in the’divorce suit; that they had a financial interest in that litigation, and in this prosecution, and that, because of such financial interest, each was disqualified to file an information in this proceeding. To this so-called plea in abatement, the county attorney filed a reply. On the issues thus made up, there *209was a trial to the court, who denied defendant’s plea in abatement.
Although the court had, in effect, ruled that the county attorney was not disqualified to file an information, no information was filed. A plea of not guilty was entered and the trial proceeded.
In the absence of any complaint or information filed by the county attorney, or an indictment returned by the grand jury, can the conviction be sustained?
Section 10087, Comp. St. 1922, reads:
“All Informations shall be filed in the court having jurisdiction of the offense specified therein, by the prosecuting attorney of the proper county as informant,” etc.
“Where by the Constitution or by statute an information is required, the official information of the prosecuting attorney must be filed.” 31 C. J. 638, sec. 152.
The quoted section of the statute was wholly overlooked, notwithstanding its language is mandatory. The failure to comply therewith constituted a jurisdictional defect. Cubbison v. Beemer, 81 Neb. 824; In re Vogland, 48 Neb. 37; Lower v. State, 106 Neb. 666; Poulsom v. State, 113 Neb. 767.
The judgment of the district court is reversed and the cause remanded.
Reversed.